MEMORANDUM OPINION
                                         No. 04-11-00718-CR

                                       Jason M. SIFUENTES,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR4720
                           Honorable Lori I. Valenzuela, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 6, 2012

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Jason Sifuentes was placed on community supervision for a period of three years after he

pled nolo contendere to the charge of failing to register as a sex offender. When the State later

moved to revoke his supervision, Sifuentes pled true to violating two conditions of his

community supervision.         The trial court revoked Sifuentes’s community supervision and

sentenced him to three years in prison. Sifuentes timely appealed.
                                                                                   04-11-00718-CR


        Sifuentes’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which she raises no arguable points of error and concludes this appeal is frivolous and without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). Counsel certifies she provided Sifuentes a copy of the brief and motion to

withdraw and informed him of his right to review the record and file his own brief. Although

given an opportunity to file a pro se brief, Sifuentes has not done so.

        After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.

Crim. App. 2005). We therefore grant the motion to withdraw filed by Sifuentes’s counsel and

affirm the trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San

Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996,

no pet.).

        No substitute counsel will be appointed. Should Sifuentes wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days after either this opinion is rendered or

the last timely motion for rehearing or motion for en banc reconsideration is overruled by this

court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the

clerk of the Court of Criminal Appeals. See id. R. 68.3. Any petition for discretionary review

must comply with the requirements of rule 68.4 of the Texas Rules of Appellate Procedure. See

id. R. 68.4.

                                                  Steven C. Hilbig, Justice
DO NOT PUBLISH


                                                -2-